DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
Claim(s) 1-20 is/are rejected.

Drawings
The drawings were received on 01/22/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2020, 04/27/2020, 04/23/2019, 04/23/2019, 04/23/2019, 04/23/2019, and 04/19/2019 have been accepted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang at al. (“Dual motion GAN for future-flow embedded video prediction”; hereinafter “Liang”) in view of Wei (“Modelling and predicting adversarial behavior using large amounts of spatiotemporal data”).

Regarding claim 1, Liang teaches a method of predicting multi-agent location, comprising (Page 4 Section Learning: “Inheriting from GAN, the optimization of dual motion GAN can be seen as a two-player game.” Section 4.1 Para 2: “Our dual motion GAN takes around 300ms to predict one future frame and flow given a sequence of 10 previous frames.” This is a multi-agent location prediction problem, in which future frame is predicted as a representative of future locations.”)
retrieving … tracking data from a data store,  the tracking data comprising a plurality of sequences of agent movement during the course of a plurality of sporting events (Fig.1 “A video sequence                 
                    
                        
                            I
                        
                        
                            1
                        
                    
                
            ,…,                 
                    
                        
                            I
                        
                        
                            t
                        
                    
                
             is first fed into a probabilistic motion encoder E to obtain a latent representation z.” Section 4.1 Para 1: “Following the state-of-the-art PredNet [18], models are trained using raw videos from the KITTI dataset [5].” Page 4 Section Learning: “Inheriting from GAN, the optimization of dual motion GAN can be seen as a two-player game—the first player consisting of an encoder and two generators, and the second player consisting of two adversarial.” Tracking data (video data is also form of tracks) is fed into the model as multiple video sequences. The data can be from a sporting event where multiple players are involved.)
generating … a predictive model using a conditional variational autoencoder (Section 3.1 Para 1: “The encoder-generator triplet {E,                 
                    
                        
                            G
                        
                        
                            I
                        
                    
                    ,
                
                             
                    
                        
                            G
                        
                        
                            F
                        
                    
                
            }  constitutes a variational autoencoder (VAE)… to predict future frames and flows, respectively.” Predictive model using conditional variational autoencoder is used.)
by: learning, by the conditional variational autoencoder (Page 3 Section Adversarial dual objective: “The dual motion GAN can be trained by jointly solving the learning problems of the VAE and two dual GANs” VAE stands for variational autoencoder.), one or more paths a subset of agents of the plurality of agents are likely to take (Page 3 Section Adversarial dual objective: “The generators                 
                    
                        
                            G
                        
                        
                            I
                        
                    
                
            ;                
                     
                    
                        
                            G
                        
                        
                            F
                        
                    
                
             and the discriminators                 
                    
                        
                            D
                        
                        
                            I
                        
                    
                
             ;                
                     
                    
                        
                            D
                        
                        
                            F
                        
                    
                
             form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” Flow prediction is basically a path prediction which players or agents may take.) based at least on historical location data of each agent in each sequence of the plurality of sequences (Section 4.1 Para 2: “Our dual motion GAN takes around 300ms to predict one future frame and flow given a sequence of 10 previous frames” Previous videos frames will contain location historical location or position data of players or agents.) and identity information of each agent (Page 4 Section Learning: “the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” Page 3 Adversarial Dual Objective: “The generators GI ;GF and the discriminators DI ;DF form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” First player and second player are represented differently in the network so their identification is preserved in the final output.)
identifying … one or more candidate agents for which to predict locations (Page 4 Section Learning: “the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” “The generators GI ;GF and the discriminators DI ;DF form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” First player and second player are represented differently in the network so their identification is preserved final output.)
inferring … via the predictive model, one or more locations of the one or more candidate agents (Page 6 Section Probabilistic Motion Encoder: “The motion uncertainty of each object at different spatial locations can be effectively captured by the inferred probabilistic motion maps.” Page 2 Section Motion Prediction: “In addition, we introduce a novel probabilistic motion encoder that captures pixel-wise motion uncertainties to model long-term motion dynamics for boosting flow prediction.” Motion prediction of objects or agents can be done via predictive model proposed in Liang.).
Liang does not explicitly teach by the computing system; receiving, by the computing system, tracking data from a tracking system positioned remotely in a venue hosting a candidate sporting event; generating, by the computing system, a graphical representation of the one or more locations of the one or more candidate agents.
(Section 1.1 Para 1: “In basketball and soccer, player and ball positions can be recorded using semi-automatic computer vision systems at a high frame rate.”)
 receiving, by the computing system, tracking data from a tracking system positioned remotely in a venue hosting a candidate sporting event (Section 6.2 Para 1: “Two sources of multi-agent data are used in this research: a) 36 games of fully annotated player and ball tracking data from a College Basketball Dataset. It was recorded with two synchronized cameras (1936x1456 resolution) at 25 fps, and b) an automatically tracked game via a vision system.”)
generating, by the computing system, a graphical representation of the one or more locations of the one or more candidate agents (Graphical representation of agents locations and trajectory in a sporting event are shown in Fig 5.1, 5.2, 5.5, 5.13, 5.15 and Fig. 6.1).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the conditional variational autoencoder model of Liang with the computing system, sporting event data and graphical representation of Wei to predict player motion and ball ownership and to improve the prediction (Wei, Section 6.6.2, Section 6.7, Section 1.2).

Regarding claim 2, Liang and Wei teach the method of claim 1.
Liang also teaches wherein generating, by the computing system, a predictive model using the conditional variational autoencoder (Section 3.1 Para 1: “The encoder-generator triplet {E,                 
                    
                        
                            G
                        
                        
                            I
                        
                    
                    ,
                
                             
                    
                        
                            G
                        
                        
                            F
                        
                    
                
            }  constitutes a variational autoencoder (VAE)… to predict future frames and flows, respectively.” Predictive model using conditional variational autoencoder is used.)
comprises pre-processing the tracking data by aligning agent tracks using a tree-based role alignment (Section 5.1 Para 3: “This alignment essentially explains which position a player is in relative to his/her teammates in each frame – which is denoted as player role in this thesis.” Section 6.5.1 Para 1: “It also has good local-feature space adaptivity via randomly splitting the feature space at multiple levels of each tree. An individual model is learned for each player” Section 6.7 Para 1: “This preprocessing step is described via Fig. 6.16. In this example, the player detector has detected six candidates for the team of interest (blue team). The goal is to assign role labels to these detections.” Section 5.4 Para 1: “This chapter proposed the use of “role assignment” to align multi-agent trajectory data to discover unique team style and tactics in soccer.” Fig. 6.16 shows role alignment or assignment of multi-agents. As part of pre-processing. A tree-based model is also used to represent feature space.).
Same motivation to combine the teaching of Liang and Wei as claim 1.

Regarding claim 3, Liang and Wei teach the method of claim 1.
Liang also teaches encoding, by a second encoder, a second data set directed to historical location data of each agent in each sequences of the plurality of sequences and the first encoded data set to generate a second encoded data set (Section 3.2 Para 3: “…to accommodate our dual motion GAN for an arbitrary number of input frames, we design a recurrent probabilistic motion encoder E (Figure 2) to learn variational  motion representations z that encode past motion patterns and also model the uncertainty in motion fields.” Data regarding past motions of objects or agents are used in modeling autoencoder.)
encoding, by a third encoder, the third data set to generate a third encoded data set (Section 1 Last Para: “We also demonstrate its generalization capability by testing on a different car-cam Caltech dataset [3] and a collection of raw dash-cam videos from YouTube.” Also in Figure 1, another encoder model is generated for testing dataset.).
Liang does not explicitly teaches encoding, by a first encoder, a first data set directed to identity information of each agent to generate a first encoded data set.
Wei, however, teaches encoding, by a first encoder, a first data set directed to identity information of each agent to generate a first encoded data set (Section 3.1.1 Para 1: “Given a massive amount of input data, the goal is to learn a model M, which can accurately regress/map the input features to the output space. Additional contextual features such as player identity, identity of the opponent, score-line, court-surface can also be incorporated to improve prediction.” Section 6.3.2 Para 1: “The spread of the group can also be incorporated into the representation. Similar to occupancy maps, this approach can be used in situations where the identity of each agent can not be maintained.” Identity information of players can be encoded as contextual feature. The model can be encoder-decoder model where input data can be mapped to the output.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the conditional variational autoencoder model of Liang with the identity representation of Wei to predict player motion and ball ownership and to improve the prediction (Wei, Section 6.6.2, Section 6.7, Section 1.2).

Regarding claim 4, Liang and Wei teach the method of claim 3.
Liang also teaches further comprising: generating, by a variation module, a sample of a random latent variable based on the second encoded data set (Section 3.1 Para 1: The encoder-generator triplet {E,                 
                    
                        
                            G
                        
                        
                            I
                        
                    
                    ,
                
                             
                    
                        
                            G
                        
                        
                            F
                        
                    
                
            }  constitutes a variational autoencoder (VAE). The probabilistic motion encoder E first maps a video sequence v into a code z in the latent space Z, and                 
                    
                        
                            G
                        
                        
                            I
                        
                    
                
             ;                 
                    
                        
                            G
                        
                        
                            F
                        
                    
                
             then decode a randomly perturbed version of z to predict future frames and flows, respectively.” Latent variable space is constructed in variational autoancoder, the variable can be selected randomly.).

Regarding claim 5, Liang and Wei teach the method of claim 4. 
Liang also teaches wherein during learning, variation module predicts a mean and standard deviation of a latent variable distribution based on the second encoded data set (Section 3.1 Para 1: “The encoder E outputs the mean maps                 
                    
                        
                            E
                        
                        
                            µ
                        
                    
                
            (v) and the variance maps                 
                    
                        
                            E
                        
                        
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                    
                
            (v), where the distribution of the latent code z is given by…”).

Regarding claim 6, Liang and Wei teach the method of claim 4.
Liang also teaches further comprising: inferring, by a decoder, the location of each agent in the subset based on the sample of the random latent variable, the first encoded data set, and the second encoded data set (Section 3 Para 1: “The future-frame generator                 
                    
                        
                            G
                        
                        
                            I
                        
                    
                
             and future-flow estimator                 
                    
                        
                            G
                        
                        
                            F
                        
                    
                
             then decode z to predict the future frame                 
                    
                        
                            I
                        
                        
                            t
                            +
                            1
                        
                    
                
             and future flow                 
                    
                        
                            F
                        
                        
                            t
                            +
                            1
                        
                    
                
            , respectively.” Future flow consists of location of objects or agents. “z” represents random latent variable as we noticed in citation of Liang in claim 4 and 5.).

Regarding claim 7, Liang and Wei teach the method of claim 1.
Liang also teaches wherein learning, by the conditional variational autoencoder, one or more paths a subset of agents of the plurality of agents are likely to take based further on future location data of a second subset of agents of the plurality of agents (Page 2 Para 1: “By learning over symmetric feedback signals from two dual adversarial discriminators, the future-frame generator and future-flow generator mutually benefit from each other’s complementary targets, leading to better video prediction.” Page 4 Section Learning: “the optimization of dual motion GAN can be seen as a two-player game— the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” Feedback loop from adversarial discriminators are used to predict motion of the first player. It implies that future location data of second player represented by discriminators can be fed into the encoder/generators to predict the motion of the first player.)
wherein a union of the subset and the second subset is the plurality of agents and wherein an intersection of the subset and the second subset is an empty set (Page 4 Section Learning: “the optimization of dual motion GAN can be seen as a two-player game- the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators. The first player’s objective is to defeat the second player and also to minimize the VAE losses.” Two players are opponent of each other in a sports game, so if we take union of their paths, both paths will be in the union set, and if we take intersection of their path sets, that will be empty as they will form distinctive path owing to the fact they are opponents.).

Regarding claim 8, Liang teaches performs one or more operations, comprising: retrieving tracking data from a data store, the tracking data comprising a plurality of sequences of agent movement during the course of a plurality of sporting events (Fig.1 “A video sequence                 
                    
                        
                            I
                        
                        
                            1
                        
                    
                
            ,…,                 
                    
                        
                            I
                        
                        
                            t
                        
                    
                
             is first fed into a probabilistic motion encoder E to obtain a latent representation z.” Section 4.1 Para 1: “Following the state-of-the-art PredNet [18], models are trained using raw videos from the KITTI dataset [5].” Page 4 Section Learning: “Inheriting from GAN, the optimization of dual motion GAN can be seen as a two-player game—the first player consisting of an encoder and two generators, and the second player consisting of two adversarial.” Tracking data (video data is also form of tracks) is fed into the model as multiple video sequences. The data can be from a sporting event where multiple players are involved.)
generating a predictive model using a conditional variational autoencoder (Section 3.1 Para 1: “The encoder-generator triplet {E,                 
                    
                        
                            G
                        
                        
                            I
                        
                    
                    ,
                
                             
                    
                        
                            G
                        
                        
                            F
                        
                    
                
            }  constitutes a variational autoencoder (VAE)… to predict future frames and flows, respectively.” Predictive model using conditional variational autoencoder is used.)
by: learning, by the conditional variational autoencoder (Page 3 Section Adversarial dual objective: “The dual motion GAN can be trained by jointly solving the learning problems of the VAE and two dual GANs” VAE stands for variational autoencoder.), one or more paths a subset of agents of the plurality of agents are likely to take (Page 3 Section Adversarial dual objective: “The generators                 
                    
                        
                            G
                        
                        
                            I
                        
                    
                
            ;                
                     
                    
                        
                            G
                        
                        
                            F
                        
                    
                
             and the discriminators                 
                    
                        
                            D
                        
                        
                            I
                        
                    
                
             ;                
                     
                    
                        
                            D
                        
                        
                            F
                        
                    
                
             form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” Flow prediction is basically a path prediction which players or agents may take.) based at least on historical location data of each agent in each sequence of the plurality of sequences (Section 4.1 Para 2: “Our dual motion GAN takes around 300ms to predict one future frame and flow given a sequence of 10 previous frames” Previous videos frames will contain location historical location or position data of players or agents.) and identity information of each agent (Page 4 Section Learning: “the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” Page 3 Adversarial Dual Objective: “The generators GI ;GF and the discriminators DI ;DF form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” First player and second player are represented differently in the network so their identification is preserved in the final output.)
identifying one or more candidate agents for which to predict locations (Page 4 Section Learning: “the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” “The generators GI ;GF and the discriminators DI ;DF form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” First player and second player are represented differently in the network so their identification is preserved final output.)
(Page 6 Section Probabilistic Motion Encoder: “The motion uncertainty of each object at different spatial locations can be effectively captured by the inferred probabilistic motion maps.” Page 2 Section Motion Prediction: “In addition, we introduce a novel probabilistic motion encoder that captures pixel-wise motion uncertainties to model long-term motion dynamics for boosting flow prediction.” Motion prediction of objects or agents can be done via predictive model proposed in Liang.).
Liang does not explicitly teach a system, a processor, a memory having programming instructions stored thereon, which, when executed by the processor; receiving tracking data from a tracking system positioned remotely in a venue hosting a candidate sporting event; generating a graphical representation of the one or more locations of the one or more candidate agents.
Wei, however, teaches a system, a processor, a memory having programming instructions stored thereon, which, when executed by the processor (Section 1.1 Para 1: “In basketball and soccer, player and ball positions can be recorded using semi-automatic computer vision systems at a high frame rate.” Page 63 Para 1: “…the player would have all previous serves of an opponent stored in database, and would be able to select different match contexts (or opponents) and see how the serves vary.” Section 3.4 Para 1: “In the baseline method, to learn these patterns for each player, a generative approach is employed. First of all, a shot database is created for each player.” Data used in the model are stored in the database which implies that computer system is used to execute the model.)
(Section 6.2 Para 1: “Two sources of multi-agent data are used in this research: a) 36 games of fully annotated player and ball tracking data from a College Basketball Dataset. It was recorded with two synchronized cameras (1936x1456 resolution) at 25 fps, and b) an automatically tracked game via a vision system.”)
generating a graphical representation of the one or more locations of the one or more candidate agents (Graphical representation of agents locations and trajectory in a sporting event are shown in Fig 5.1, 5.2, 5.5, 5.13, 1.15 and Fig. 6.1)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the conditional variational autoencoder model of Liang with the system and sporting event data and graphical representation of Wei to predict player motion and ball ownership and to improve the prediction (Wei, Section 6.6.2, Section 6.7, Section 1.2).

Regarding claims 9-14, they are substantially similar to claims 2-7 and are rejected in the same manner, the same art, and reasoning applying.

Regarding claim 15, Liang teaches retrieving … tracking data from a data store,  the tracking data comprising a plurality of sequences of agent movement during the course of a plurality of sporting events (Fig.1 “A video sequence                 
                    
                        
                            I
                        
                        
                            1
                        
                    
                
            ,…,                 
                    
                        
                            I
                        
                        
                            t
                        
                    
                
             is first fed into a probabilistic motion encoder E to obtain a latent representation z.” Section 4.1 Para 1: “Following the state-of-the-art PredNet [18], models are trained using raw videos from the KITTI dataset [5].” Page 4 Section Learning: “Inheriting from GAN, the optimization of dual motion GAN can be seen as a two-player game—the first player consisting of an encoder and two generators, and the second player consisting of two adversarial.” Tracking data (video data is also form of tracks) is fed into the model as multiple video sequences. The data can be from a sporting event where multiple players are involved.)
generating … a predictive model using a conditional variational autoencoder (Section 3.1 Para 1: “The encoder-generator triplet {E,                 
                    
                        
                            G
                        
                        
                            I
                        
                    
                    ,
                
                             
                    
                        
                            G
                        
                        
                            F
                        
                    
                
            }  constitutes a variational autoencoder (VAE)… to predict future frames and flows, respectively.” Predictive model using conditional variational autoencoder is used.)
by: learning, by the conditional variational autoencoder (Page 3 Section Adversarial dual objective: “The dual motion GAN can be trained by jointly solving the learning problems of the VAE and two dual GANs” VAE stands for variational autoencoder.), one or more paths a subset of agents of the plurality of agents are likely to take (Page 3 Section Adversarial dual objective: “The generators                 
                    
                        
                            G
                        
                        
                            I
                        
                    
                
            ;                
                     
                    
                        
                            G
                        
                        
                            F
                        
                    
                
             and the discriminators                 
                    
                        
                            D
                        
                        
                            I
                        
                    
                
             ;                
                     
                    
                        
                            D
                        
                        
                            F
                        
                    
                
             form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” Flow prediction is basically a path prediction which players or agents may take.) based at least on historical location data of each agent in each sequence of the plurality of sequences (Section 4.1 Para 2: “Our dual motion GAN takes around 300ms to predict one future frame and flow given a sequence of 10 previous frames” Previous videos frames will contain location historical location or position data of players or agents.) and identity information of each agent (Page 4 Section Learning: “the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” Page 3 Adversarial Dual Objective: “The generators GI ;GF and the discriminators DI ;DF form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.”  First player and second player are represented differently in the network so their identification is preserved in the final output.)
identifying … one or more candidate agents for which to predict locations (Page 4 Section Learning: “the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” “The generators GI ;GF and the discriminators DI ;DF form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” First player and second player are represented differently in the network so their identification is preserved final output.)
inferring … via the predictive model, one or more locations of the one or more candidate agents (Page 6 Section Probabilistic Motion Encoder: “The motion uncertainty of each object at different spatial locations can be effectively captured by the inferred probabilistic motion maps.” Page 2 Section Motion Prediction: “In addition, we introduce a novel probabilistic motion encoder that captures pixel-wise motion uncertainties to model long-term motion dynamics for boosting flow prediction.” Motion prediction of objects or agents can be done via predictive model proposed in Liang.)
Liang does not explicitly teach a non-transitory computer readable medium including one or more sequences of instructions that, when executed by the one or more processors, causes; by the computing system; receiving, by the computing system, tracking data from a 
Wei, however, teaches a non-transitory computer readable medium including one or more sequences of instructions that, when executed by the one or more processors, causes (Section 1.1 Para 1: “In basketball and soccer, player and ball positions can be recorded using semi-automatic computer vision systems at a high frame rate.” Page 63 Para 1: “…the player would have all previous serves of an opponent stored in database, and would be able to select different match contexts (or opponents) and see how the serves vary.” Section 3.4 Para 1: “In the baseline method, to learn these patterns for each player, a generative approach is employed. First of all, a shot database is created for each player.” Data used in the model are stored in the database which implies that computer system is used to execute the model. Database comprises computer readable storage media.)
by the computing system (Section 1.1 Para 1: “In basketball and soccer, player and ball positions can be recorded using semi-automatic computer vision systems at a high frame rate.”)
 receiving, by the computing system, tracking data from a tracking system positioned remotely in a venue hosting a candidate sporting event (Section 6.2 Para 1: “Two sources of multi-agent data are used in this research: a) 36 games of fully annotated player and ball tracking data from a College Basketball Dataset. It was recorded with two synchronized cameras (1936x1456 resolution) at 25 fps, and b) an automatically tracked game via a vision system.”)
(Graphical representation of agents locations and trajectory in a sporting event are shown in Fig 5.1, 5.2, 5.5, 5.13, 1.15 and Fig. 6.1.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the conditional variational autoencoder model of Liang with the computing system, sporting event data and graphical representation of Wei to predict player motion and ball ownership and to improve the prediction (Wei, Section 6.6.2, Section 6.7, Section 1.2).

Regarding claims 16-20, they are substantially similar to claims 2-6 and are rejected in the same manner, the same art, and reasoning applying.

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/Q.I/ 
Examiner 
Art unit 2123
04/07/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123